Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 8-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,896,332 (Terao) (hereinafter “Terao”).
Regarding claim 1, Figs. 1-19 show a medium discharging device comprising:
a first tray (50) receiving a medium;
a second tray (23) receiving the medium discharged from the first tray (50);
a supporter (including 25 and 30) which is configured to be displaced in a first direction (e.g., left or right in Fig. 12 or Fig. 13) between a retreat position (Fig. 11) in the first tray (50) and an advance position (Fig. 12) above the second tray (23), and the advance position is ahead of the retreat position (Fig. 11) in a discharge direction from the first tray (50) to the second tray (23), and the supporter (including 25 and 30) supports the medium,
an aligner (20) which is provided in the supporter (including 25 and 30) and is displaced together with the supporter (including 25 and 30) and the aligner (20) aligns an upstream end portion of the medium supported by the supporter (including 25 and 30); and
a restrictor (21a) configured to be displaced in a second direction (up or down via rotation of element 21 in Figs. 11-13) that intersects with the first direction (e.g., left or right in Fig. 12 or Fig. 13) between a restriction position where an upstream movement of the end portion of the medium in a position of the aligner (20) in the discharge direction is restricted and a non-restriction position where the movement is not restricted, when the supporter (including 25 and 30) is in the advance position (Fig. 12), the restrictor (21a) being provided at a downstream end of the first tray (50) in the discharge direction.  Restrictor 21a is provided at the downstream end of first tray 50 at a time when restrictor 21a is rotated by belt 21 to this position.  See, e.g., column 5, lines 23-25.  Restrictor 21a is rotated to this position during each cycle that belt 20 makes a complete rotation. 
Also, the supporter (including 25 and 30) is configured to change a length (e.g., a length that the supporter (including 25 and 30) extends to the left of element 61 while moving from the retreat position (Fig. 11) to the advance position (Fig. 12)) along with displacement from the retreat position (Fig. 11) to the advance position (Fig. 12). 
Regarding claim 2, Figs. 1-19 show that the restrictor (21a) is displaced to the restriction position after the aligner (20) is displaced downstream of a position of the restrictor (21a) in the discharge direction and displaced to the non-restriction position after the aligner (20) is displaced to the retreat position.
	Regarding claim 8, Figs. 1-19 show a medium processing device comprising:
	the medium discharging device according to claim 1; and 
	a processor (stapler) executing predetermined processing on the medium placed in the first tray (50). 
	Regarding claim 9, Figs. 1-19 show a recording system comprising:
	a recording unit (2 in Fig. 2) including a recorder (printer) performing recording on a medium; and
	a processing unit (1 in Fig. 2) discharging the medium after recording in the recording unit (2), including the medium discharging device according to claim 1, and including a processor (stapler) executing predetermined processing (stapling) on the medium placed in the first tray (50). 
	Regarding claim 10, Figs. 1-19 show an intermediate unit (12a or 15) receiving the medium after recording from the recording unit (2) and delivering the medium to the processing unit (1).
Regarding claim 11, Figs. 1-19 show a medium discharging device comprising: 
a first tray (50) receiving a medium; 
a second tray (23) receiving the medium discharged from the first tray (50); 
a supporter (including 25 and 30) which is configured to be displaced in a first direction (e.g., left of right in Fig. 12 or Fig. 13) between a retreat position (Fig. 11) in the first tray (50) and an advance position (Fig. 12) above the second tray (23), and the advance position (Fig. 12) is ahead of the retreat position (Fig. 11) in a discharge direction from the first tray (50) to the second tray (23), and the supporter (including 25 and 30) supports the medium, 
an aligner (20) which is provided in the supporter (including 25 and 30) and is displaced together with the supporter (including 25 and 30) and the aligner (20) aligns an upstream end portion of the medium supported by the supporter (including 25 and 30); and 
a restrictor (21a) configured to be displaced in a second direction (up or down via rotation of element 21 in Figs. 11-13) that intersects with the first direction (e.g., left or right in Fig. 12 or Fig. 13) between a restriction position (Fig. 13) where an upstream movement of the end portion of the medium in a position of the aligner (20) in the discharge direction is restricted and a non-restriction position (Fig. 12) where the movement is not restricted, when the supporter (including 25 and 30) is in the advance position (Fig. 12), the restrictor (21a) being provided at a downstream end of the first tray (50) in the discharge direction.  Restrictor 21a is provided at the downstream end of first tray 50 at a time when restrictor 21a is rotated by belt 21 to this position.  See, e.g., column 5, lines 23-25.  Restrictor 21a is rotated to this position during each cycle that belt 20 makes a complete rotation.
Also, the restriction position (Fig. 13) is the position where the restrictor (21a) protrudes from a placement surface of the first tray (50),
the non-restriction position (Fig. 11 or Fig. 12) is the position where the restrictor (21a) does not protrude from the placement surface of the first tray (50).
Regarding claim 12, Figs. 1-19 show that the restrictor (21a) is configured to swing about a pivot shaft (shaft of roller 61 or shaft of roller 62) to be displaced between the restriction position and the non-restriction position.  
Regarding claim 13, Figs. 1-19 show that the restrictor (21a) is configured to swing about a pivot shaft (shaft of roller 61 or shaft of roller 62) to be displaced between the restriction position and the non-restriction position.  
Regarding claim 20, Figs. 1-19 show that the restriction position (e.g., Fig. 14) can be the position where the restrictor (21a) is above a placement surface of the first tray (50), the non-restriction position (e.g., position where element 21a is rotated below roller 61 by belt 21) can be the position where the restrictor (21a) is under the placement surface of the first tray (50), the restrictor (21a) is configured to be displaced from the non-restriction position to the restriction position at a downstream end of the first tray (50) in the discharge direction.
Response to Arguments
3.	Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.

Applicant argues
Claims 1 and 11 (as amended) recite that the restrictor is provided at a downstream end of the first tray in the discharge direction (see at least paragraphs [0090-0094] and Figures 8-11 of the current application). However, Terao teaches that the bunch claw 21a is attached to the bunch claw belt 21 and rotates in a counterclockwise direction (see Terao, col. 5 lines 19-25, Figures 11- 14).  Such a counterclockwise movement pattern combined with the shape and size of the eject belt 30 would mean that the bunch claw 21a would not be provided at the downstream end of the processing tray unit 50. Therefore, Terao does not teach a "restrictor being provided at a downstream end of the first tray in the discharge direction", as recited in independent Claims 1 and 11 (as amended). 
The examiner disagrees with this argument.  With regard to Terao, the restrictor (21a) is provided at a downstream end of the first tray (50) in the discharge direction.  Restrictor 21a is provided at the downstream end of first tray 50 at a time when restrictor 21a is rotated by belt 21 to this position.  See, e.g., column 5, lines 23-25.  Restrictor 21a is rotated to this position during each cycle that belt 20 makes a complete rotation.  Claims 1 and 11 do not require the restrictor to always be provided at the downstream end of the first tray.  All of the limitations of claims 1 and 11 are met by Terao. 
The rejections of dependent claims 2, 8-10, 12-13, and 20 are also outlined above.


Allowable Subject Matter
4.	Claims 14-19 are allowed.  Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653